 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10 Russell Johnson,                            )           2:18-cv-06391-RSWL-MAA
                                               )
11                                  Plaintiff, )
                                               )           ORDER DISMISSING CASE
12               v.                            )
                                               )
13    GW Supermarket of Rosmead, Inc. et al,   )
                                               )
14                           Defendants.       )
                                               )
15    ____________________________________)
16           On October 23, 2018, the Court issued an Order to Show Cause Why This Case Should
17 Not Be Dismissed for Lack of Prosecution [9] (the “OSC”). The Court ordered the Plaintiff to
18 respond to the OSC no later than November 2, 2018 to which Plaintiff filed a response indicating
19 that it needed additional time to serve the Complaint [10]. On November 5, 2018, the Court
20 ordered Plaintiff to submit a formal request to extend the service deadline no later than
21 November 13, 2018 [11]. Not having received a formal request to extend the time to serve, the
22 Court again issued an Order to Show Cause [12] for Plaintiff to respond in writing as to why the
23 Court should not dismiss this action for lack of prosecution and failure to comply with this
24 Court’s orders. The Court notified counsel that failure to respond to the OSC [12] would result
25 in the dismissal of this action without further warning.
26 ///
27 ///
28 ///
                                                     1
 1          Accordingly, the Court hereby DISMISSES this action, without prejudice, pursuant to
 2 Federal Rule of Civil Procedure 41(b) for failure to prosecute. The Clerk of the Court is
 3 directed to close the file.
 4          IT IS SO ORDERED.
 5
     Dated: November 16, 2018                            /s/ RONALD S.W. LEW
 6                                                      HONORABLE RONALD S. W. LEW
                                                        Senior U.S. District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
